Title: To George Washington from Tobias Fernald, 1 December 1782
From: Fernald, Tobias
To: Washington, George


                        
                            Sir
                            Camp N. Winsor 1st Decembr 1782
                        
                        I would beg the favor of your Excellency to give directions with respect to the arrangement or derangement of
                            Capt. Pilsbury in consequence of a letter which he wrote to Majr Spur, (late of the 6th Regiment to which Regiment Capt.
                            Pilsbury likewise belong’d) I am unhappy to Trouble your Excellency in the matter but it is an affair that my Colonel desired
                            me to attend to and which effects a good Officer in the 10th Regiment, and the matter is doubtful with many Gentlemen
                            whether Capt. Pilsbury may not legally be deranged in consequence of the aforementioned letter. your Excellency’s
                            directions I should think are necessary, (with submission) in the case as the letter was lodged with General Paterson and
                            considered by the Officers of the 6th Regiment as a proper Resignation—I have the honor to be with every sentiment of
                            esteem & Respect your Excellencys Most obedient servant
                        
                            Tobias Fernald
                            Lt Col.
                        
                    